Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 May 24, 2007 VIA E-MAIL Board of Directors Genesis HealthCare Corporation c/o Gregg Lemkau Managing Director Goldman, Sachs & Co. 85 Broad Street New York, NY 10004 Ladies and Gentlemen: Reference is made to the letter addressed to your attention dated May 14, 2007 (the Proposal Letter) from Fillmore Capital Partners, LLC on behalf of certain of its affiliates (Fillmore) regarding Fillmores proposal to acquire Genesis HealthCare Corporation (Genesis). Fillmores offer to acquire Genesis contained in the Proposal Letter is hereby withdrawn. Sincerely, /s/ Ronald E. Silva Ronald E. Silva President and Chief Executive Officer Fillmore Capital Partners, LLC FILLMORE CAPITAL PARTNERS FOUR EMBARCADERO CENTER SUITE -834-1-834-1475
